DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 
Claim 1,12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1,12 recite “a second bearing portion disposed between an aft portion of the compressor section and the tie shaft” where this limitation does not find support in the original specification. Specifically a second bearing is taught as being located between an aft portion of the turbine section and the tie shaft. As such it is unclear if this is attempting to claim the turbine location as is taught in the specification or if this is attempting to capture a very broad interpretation of “between the compressor section and the tie shaft”. Further as 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,8,12,19 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Patent 9121280 to Benjamin.
As to claim 1, Benjamin discloses A gas turbine engine defining a radial direction, the gas turbine engine comprising: a tie shaft (322); a compressor section including a last rotor stage (313), the compressor section assembled to a first portion of the tie shaft (Fig 2); a first bearing portion disposed between a forward portion of the compressor section and the tie shaft (350); a second bearing portion disposed between an aft portion of the compressor section and the tie shaft (330 in light off 112 above); a separable shaft disposed between the 

    PNG
    media_image1.png
    480
    615
    media_image1.png
    Greyscale


As to claim 8,19, Benjamin discloses the separable shaft defines an outward total surface area between the seal assembly and the radial outward portion and an inward total surface area between the seal assembly and the radial inward portion, and wherein the outward total surface area is greater than the inward total surface area (From seal A outward to 313 and inward of seal A to 340 ie 343 region).  

claim 12, Benjamin discloses A separable shaft assembly for a gas turbine engine defining a radial direction and comprising a tie shaft and a compressor section assembled to a first portion of the tie shaft with a first bearing portion disposed between a forward portion of the 4Application Serial No.: 16/526,205 Docket No.: 119782-869 / 503039-US-1 compressor section and the tie shaft and a second bearing portion disposed between an aft portion of the compressor section and the tie shaft, the separable shaft assembly comprising: a separable shaft having a radial outward portion and a radial inward portion, the radial outward portion of the separable shaft in contact with a portion of a last rotor stage at an interface when installed in the gas turbine engine and the radial inward portion extending toward the tie shaft between the first bearing portion and the second bearing portion (340 between 350 and 330); and a seal assembly operable with a portion of the separable shaft proximate the radial inward portion (as rejected Claim 1 above).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
Claims 1,8,12,19 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent 7147436 to Sucie in view of US Patent 8147178 to Ottaviano.
As to claim 1, Sucie discloses A gas turbine engine defining a radial direction, the gas turbine engine comprising: a tie shaft; a compressor section including a last rotor stage, the compressor section assembled to a first portion of the tie shaft; a first bearing portion disposed between a forward portion of the compressor section and the tie shaft (30); a separable shaft disposed between the compressor section and the tie shaft, the separable shaft having a radial outward portion and a radial inward portion, the radial outward portion of the separable shaft in contact with a portion of the last rotor stage at an interface; and a seal assembly operable with a portion of the separable shaft proximate the radial inward portion (96,98 interference fit, unlabeled Seal shown along 90; Tie rod 56, separable shaft 90).
While Sucie does not expressly disclose a second bearing portion disposed between an aft portion of the compressor section and the tie shaft this is taught by Ottaviano (Col3, Line 45-55).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Sucie to include a second bearing portion disposed between 
As to claim 8,19, Sucie discloses the separable shaft defines an outward total surface area between the seal assembly and the radial outward portion and an inward total surface area between the seal assembly and the radial inward portion, and wherein the outward total surface area is greater than the inward total surface area (90 outward and inward of seal).  
As to claim 12, Sucie discloses A separable shaft assembly for a gas turbine engine defining a radial direction and comprising a tie shaft and a compressor section assembled to a first portion of the tie shaft, the separable shaft assembly comprising: a separable shaft having a radial outward portion and a radial inward portion, the radial outward portion of the separable shaft in contact with a portion of a last rotor stage at an interface when installed in the gas turbine engine; and20503039-US-1/GECV-992 a seal assembly operable with a portion of the separable shaft proximate the radial inward portion (As rejected Claim 1 above) and a first bearing portion disposed between a forward portion of the compressor section and the tie shaft (30).
While Sucie does not expressly disclose a second bearing portion disposed between an aft portion of the compressor section and the tie shaft this is taught by Ottaviano (Col3, Line 45-55).
Sucie to include a second bearing portion disposed between an aft portion of the compressor section (broad interpretation in light of 112 above) and the tie shaft such that the radial inward portion extending toward the tie shaft between the first bearing portion and the second bearing portion (Sucie : 90 as between turbine and compressor sections and thus bearings as shown and modified) using the teachings of Ottaviano to efficiently rotatably support the compressor and rotor turbines in a well known manner around the shaft.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent 9410427 to Giannakopoulos in view of US Patent 9121280 to Benjamin.
As to claim 1, Giannakopoulos discloses A gas turbine engine defining a radial direction, the gas turbine engine comprising: a tie shaft (40,22); a compressor section including a last rotor stage (28, Fig 1), a separable shaft disposed between the compressor section and the tie shaft (30), the separable shaft having a radial outward portion and a radial inward portion (62,82), the radial outward portion of the separable shaft in contact with a portion of the last rotor stage at an interface (62,28, Fig 2); and a seal assembly operable with a portion of the separable shaft proximate the radial inward portion (93).
While Giannakopoulos discloses High pressure compressor section and the interface with the shaft, it further indicates “Although a gas turbine engine includes many more components than are shown in FIG. 1, any absent parts have been removed for the sake of (Col 2, Line 30-40) and as such does not expressly disclose the compressor section assembled to a first portion of the tie shaft and a first bearing portion disposed between a forward portion of the 4Application Serial No.: 16/526,205 Docket No.: 119782-869 / 503039-US-1 compressor section and the tie shaft and a second bearing portion disposed between an aft portion of the compressor section and the tie shaft with the radial inward portion extending toward the tie shaft between the first bearing portion and the second bearing portion.
Benjamin discloses a separable shaft connected to the compressor (Fig 3,4) and  the compressor section assembled to a first portion of the tie shaft (region of 42) and a first bearing portion disposed between a forward portion of the 4Application Serial No.: 16/526,205 Docket No.: 119782-869 / 503039-US-1 compressor section and the tie shaft and a second bearing portion disposed between an aft portion of the compressor section and the tie shaft (350,330) with the radial inward portion extending toward the tie shaft between the first bearing portion and the second bearing portion (341).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Giannakopoulos to include the compressor section assembled to a first portion of the tie shaft and a first bearing portion disposed between a forward portion of the 4Application Serial No.: 16/526,205 Docket No.: 119782-869 / 503039-US-1 compressor section and the tie shaft and a second bearing portion disposed between an aft portion of the compressor section and the tie shaft with the radial inward portion extending toward the tie shaft between the first bearing portion and the second bearing portion using the teachings of Benjamin so as to support the compressor section on two ends for stability, and to allow for a high pressure compression section which is Giannakopoulos to provide efficient pressure supply to the system and to efficiently rotatably support the compressor and rotor turbines in a well known manner around the shaft.
Further, so as to address the inventive concept of the present invention, it would have been obvious to modify Giannakopoulos to include the clamping mechanism of Benjamin to hold the radially outward section of the removable shaft in place (Abs, Fig 3,4) so as to provide efficient transmission of torque without the reliance on bolting mechanisms that would need to be replaced and undone to replace rotor components.
As to claim 2, Giannakopoulos discloses the separable shaft is attached to or formed integrally with a connection shaft at the radial inward portion, wherein the connection shaft extends along an axial direction of the gas turbine engine (shown in part as connected below 93, supported as “not shown” by Benjamin leg 44).
As to claim 3, Giannakopoulos discloses the radial inward portion is located inward from the radial outward portion along the radial direction (Fig 2).
As to claim 4, Giannakopoulos discloses the separable shaft includes a connection end located at a radially innermost end of the separable shaft, and wherein the connection end is coupled to a second portion of the tie shaft (Fig 2, 82).
As to claim 5, Giannakopoulos discloses the radial inward portion is located proximate the radially innermost end of the separable shaft (Fig 2).
claim 6, Giannakopoulos discloses the radial outward portion of the separable shaft is separate and apart from the last rotor stage (Fig 2, 62)(Benjamin: Fig 3,4).
As to claim 7, Giannakopoulos discloses substantially all the limitations of the claim(s) except for the separable shaft defines a shaft length between the radial inward portion and the radial outward portion, and wherein the seal assembly is located at a portion of the separable shaft that is at least 80% of the shaft length away from the radial outward portion along the separable shaft towards the radial inward portion, though in view of the figures this is shown.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the separable shaft defines a shaft length between the radial inward portion and the radial outward portion, and wherein the seal assembly is located at a portion of the separable shaft that is at least 80% of the shaft length away from the radial outward portion along the separable shaft towards the radial inward portion, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
As to claim 8, Giannakopoulos discloses the separable shaft defines an outward total surface area between the seal assembly and the radial outward portion and an inward total surface area between the seal assembly and the radial inward portion, and wherein the outward total surface area is greater than the inward total surface area (Fig 2, 86 vs 82).
claim 9, Giannakopoulos discloses the gas turbine engine defines a high pressure cavity and a low pressure cavity (as best understood in light of 112 above: region aft of 86, region aft of 82), wherein the high pressure cavity and the low pressure cavity are each located aft of the separable shaft, wherein the outward total surface area is exposed to the high pressure cavity, and wherein the inward total surface area is exposed to the low pressure cavity (as best understood in light of 112 above: region aft of 86, region aft of 82).
As to claim 10, Giannakopoulos discloses the interface between the radial outward portion of the separable shaft and the last rotor stage includes a friction fit (Benjamin: Fig 3,4).
As to claim 11, Giannakopoulos discloses a turbine section assembled to a third portion of the tie shaft (18).
As to claim 12, Giannakopoulos discloses A separable shaft assembly for a gas turbine engine defining a radial direction and comprising a tie shaft and a compressor section assembled to a first portion of the tie shaft, the separable shaft assembly comprising: a separable shaft having a radial outward portion and a radial inward portion, the radial outward portion of the separable shaft in contact with a portion of a last rotor stage at an interface when installed in the gas turbine engine; and20503039-US-1/GECV-992 a seal assembly operable with a portion of the separable shaft proximate the radial inward portion and a first bearing portion disposed between a forward portion of the 4Application Serial No.: 16/526,205 Docket No.: 119782-869 / 503039-US-1 compressor section and the tie shaft and a second bearing portion disposed between an aft portion of the compressor section and the tie shaft with the radial inward portion extending toward the tie 
As to claim 13, Giannakopoulos discloses the separable shaft is attached to or formed integrally with a connection shaft at the radial inward portion, wherein the connection shaft extends along an axial direction of the gas turbine engine (As rejected Claim 2 above).
As to claim 14, Giannakopoulos discloses the radial inward portion is located inward from the radial outward portion along the radial direction (As rejected Claim 3 above).
As to claim 15, Giannakopoulos discloses the separable shaft includes a connection end located at a radially innermost end of the separable shaft, and wherein the connection end is coupled to a second portion of the tie shaft (As rejected Claim 4 above).
As to claim 16, Giannakopoulos discloses the radial inward portion is located proximate the radially innermost end of the separable shaft (As rejected Claim 5 above).
As to claim 17, Giannakopoulos discloses the radial outward portion of the separable shaft is separate and apart from the last rotor stage (As rejected Claim 6 above).
As to claim 18, Giannakopoulos discloses the separable shaft defines a shaft length between the radial inward portion and the radial outward portion, and wherein the seal assembly is located at a portion of the separable shaft that is at 
As to claim 19, Giannakopoulos discloses the separable shaft defines an outward total surface area between the seal assembly and the radial outward portion and an inward total surface area between the seal assembly and the radial inward portion, and wherein the outward total surface area is greater than the inward total surface area (As rejected Claim 8 above).
As to claim 20, Giannakopoulos discloses the gas turbine engine defines a high pressure cavity and a low pressure cavity, wherein the high pressure cavity and the low pressure cavity are each located aft of the separable shaft, wherein the outward total surface area is exposed to the high pressure cavity, and wherein the inward total surface area is exposed to the low pressure cavity. (As rejected Claim 9 above).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746